Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “horizontal brace 308” mentioned on page 11 of specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recited “resting pad of fabric-type material that can be rolled or folded” in claims 1 and 15, last three lines; adjustable flexible strap of claims 2-4; tapered opening of claim 14;  mating buckles around a tree trunk of claims 16-17; and wedge mechanism lodge into a portion of a 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: paragraph [0077], page 16, line 23, “Fig. 2 also illustrates Fig. 2 illustrates a safety….”  Makes no sense.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 1-19 claims an apparatus that is made of fabric type of material that can be rolled and folded.  However, it is not clear how the apparatus stand upright if it is made of fabric (per claims 1 and 15) or to receive a ground stake (per claim 5).   Also it is not clear if the adjustable strap is flexible and how does it wrap around the vehicle.  Also it is not clear how the recoil pad rest support the bottom of the gun if its flexible.  Additionally, applicant recites the G-clip is the attachment mechanism, it is not clear how the G-clip (per claims 6-9) is attached to a fabric type resting pad (per claim 1) and how such clip is mounted to the side of the truck bed.  Additionally, it is not .   


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Regarding claim 7, “the G-clip” and “the vehicle’s exterior surface” lack proper antecedent basis. Claims 8 and 9 are rejected due to their dependency on rejected claim 7.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 10, 14, and 15 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cha (US Patent no. 9,194,655).  Cha discloses an apparatus for temporarily storing a gun in a field environment for quick insertion and removal, the apparatus comprising: an attachment mechanism (108, figures 1 and 5A) for attaching the apparatus to an exterior portion of a 5vehicle (intended use); a barrel support pad (104, figures 1 and 5A) comprising an opening (154, figure 3) and an interior cavity (between 154 and 156, figure 3) for securing the barrel of the gun, wherein the interior cavity of the barrel support pad is wider in diameter than the exterior diameter of the gun (cavity 156 is wider than the barrel of the gun) and the opening (154) is narrower than the exterior diameter of the gun (opening 154 is narrower than the buttstocks of the gun), the barrel support pad further being 10flexible (made of closed cell foam, see column 4, lines 7-10); a recoil pad rest (102) comprising at least one divot (102) for receiving the recoil pad of the gun, the recoil pad rest and the barrel support pad securing the gun in substantially vertical orientation such that the recoil pad rest is below the barrel of the gun when the gun is secured within the apparatus (figure 1); and  15a resting pad (106) connecting the recoil pad rest to the barrel support pad, wherein the resting pad (106) is comprised of a fabric-type material that can be rolled or folded by a user (figure 5B).

Regarding applicant’s recitation of intended use “for attaching the apparatus to an exterior portion of a 5vehicle”, Cha’s apparatus is capable of being attached to the exterior portion of a vehicle by way of the strap (108) around a neck portion of a side view mirror for instance. 
Regarding claims 2-4, Cha discloses adjustable strap (108) with adjustable mechanism (136, figure 5A) for lengthening and shortening the strap and wherein the adjustable strap is of flexible fabric type material that can be rolled and folded (figure 5B).
Regarding claim 10, Cha discloses the barrel support pad further being 10made of closed cell foam (see column 4, lines 7-10)
Regarding claim 14, Cha discloses wherein the barrel support pad's opening (154 to 156) is tapered to funnel the barrel of the gun towards the barrel support pad's opening.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cha (US Patent no. 9,194,655) in view of Balibrea (US Patent no. 4144971).  Cha discloses an apparatus for temporarily storing a gun in a field environment for quick insertion and removal, the apparatus comprising all the features of applicant’s claimed invention as discussed above except for a safety stake for securing the apparatus to a 25ground surface.  Balibrea teaches in a gun holding apparatus comprising a safety stake (18 and 20) for securing the apparatus to a 25ground surface.  It would have been obvious to one of ordinary skilled in the art to have modify the apparatus of Cha such that a safety stake is provided for securing the apparatus to a 25ground surface as taught to be desirable by Balibrea.
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cha (US Patent no. 9,194,655) in view of Alveson et al (US Patent no. 1280362) and further in view of Garfinkle (US Patent no. 8640875).  Cha discloses an apparatus for temporarily storing a gun in a field environment for quick insertion and removal, the apparatus comprising all the features of applicant’s claimed invention as discussed . 
Alveson teaches a flexible carrier (a) comprising attachment mechanism (e, figure 1-3) in the form of a clip for attachment to a side of a vehicle such as a pickup truck (figures 1-2).  It would have been obvious to one of ordinary skilled in the art to have modify the apparatus of Cha by providing a clip for the attachment mechanism for attachment to a side of a vehicle as taught to be desirable by Alveson.
However, Cha and Alveson combined does not show the clip is of the G-clip type.
Garfinkle teaches an attachment mechanism is comprised of a G-clip (60, figure 6) to grip a lip on a ledge of container (27); wherein the G-clip is comprised of a hook, a vertical brace, and a horizontal brace (figure 6), wherein the hook lodges over and around a ledge on the vehicle's exterior surface; wherein the G-clip attaches to a portion of a sidewall surrounding the container (27).   It would have been obvious to one of ordinary skilled in the art to have modify the clip of Cha and Alveson combined such that it is G-shaped for surrounding a support with a lip on the ledge as taught to by desirable by Garfinkle.
Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cha (US Patent no. 9,194,655) in view of Roche (US Publication no. 2008/0087785).  Cha discloses an apparatus for temporarily storing a gun in a field environment for quick insertion and removal, the apparatus comprising all the features of applicant’s claimed invention as discussed above except for the barrel support pad's opening is expanded by thrusting the barrel of the gun towards the barrel support pad's opening when the .
Roche teaches in a gun holding apparatus against the side of the a vehicle (12) comprising a barrel support pad (16) comprised of a foam-type 19material (paragraph [0029]); wherein the barrel support pad's opening (22, figure 3) is expanded by thrusting the barrel of the gun towards the interior cavity (20, figure 3) of barrel support pad (16) when the barrel of the gun is exterior to the barrel support pad; w5herein the barrel support pad's opening is expanded by thrusting the barrel of the gun towards the barrel support pad's opening when the barrel of the gun is inside the barrel support pad (see paragraph [0030]); wherein the opening of the barrel support pad prevents the barrel of the gun from entering or exiting the interior cavity unless pressure is applied to 10force the gun through the barrel support pad's opening (see paragraph [0030]); wherein the barrel support pad's opening is tapered to funnel the barrel of the gun towards the barrel support pad's opening (figure 2).  It would have been obvious to one of ordinary skilled in the art to have modify the support pad arrangement of Cha such that the barrel support pad's opening is expanded by thrusting the barrel of the gun towards the barrel support pad's opening when the barrel of the gun is inside the barrel support pad and wherein the opening of the barrel support pad prevents the barrel of the gun from entering or exiting the interior cavity unless pressure is applied to 10force the gun through the barrel support pad's opening as taught to be desirable by Roche.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cha (US Patent no. 9,194,655) in view of Jantzen (US Publication no. 2014/0182448).  .

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cha (US Patent no. 9,194,655) in view of Fife (US patent no. 10,144,358).  Cha discloses an apparatus for temporarily storing a gun in a field environment for quick insertion and removal, the apparatus comprising all the features of applicant’s claimed invention as discussed above except for wherein the vertical structure is a wall;  wherein the attachment mechanism is comprised of a wedge mechanism that may be lodged into a portion of the wall. Fife discloses in a gun rack attached to back wall of a seat (136) comprising the attachment mechanism is comprised of a wedge mechanism (28, figure 1) that may be lodged into a portion of the wall of the seat (136).  It would have been obvious to one of ordinary skilled in the art to have modify the apparatus of Cha such that the attachment mechanism is a wedge mechanism that may be lodged into a portion of the wall as taught by Fife.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The remaining cited art of record further demonstrate gun racks of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816.  The examiner can normally be reached on Monday -Friday, 8:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




Khc